                                                                The Honorable:                            Brian D. Lynch
                                                                Chapter 7
                                                                Location:                                       Tacoma
                                                                Hearing Date:                                02/26/2020
                                                                Hearing Time:                                 09:00 a.m.
                                                                Response Date:                               02/19/2020


                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON



In re: ESTEP, SANDRA LYN                                §         Case No. 15-41230
                                                        §
                                                        §
                                                        §
                      Debtor(s)


                                  NOTICE OF TRUSTEE’S FINAL REPORT AND
                                    APPLICATIONS FOR COMPENSATION
                                      AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Kathryn A. Ellis,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                           United States Bankruptcy Court
                                                  1717 Pacific Ave
                                                      Suite 2100
                                                 Tacoma, WA 98402
          You are hereby notified that a hearing is scheduled to be held at United States Bankruptcy Court,
1717 Pacific Ave, Courtroom I, Tacoma, WA 98402, on February 26, 2020, at 9:00 a.m., for the purpose of
considering the Trustee's Final Report and applications for compensation and for reimbursement of expenses
and for approval of and transacting such other business as may properly come before the Court. Any creditors
or other parties in interest who have an objection to the final report or applications must, by the response date,
February 19, 2020, file their written objections with the Court and serve copies on the Trustee and the United
States Trustee at the following mailing addresses:

        Kathryn A. Ellis
        5506 6th Ave S, Suite 207
        Seattle, WA 98108

        United States Trustee's Office
        700 Stewart Street, Suite 5103
        Seattle, WA 98101-1271

      IF NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS DISCRETION,
APPROVE THE TRUSTEE'S FINAL REPORT AND THE REQUESTED COMPENSATION AND
REIMBURSEMENT OF EXPENSES PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, AND STRIKE
UST Form 101-7-NFR (10/1/2010)
        THE HEARING.

Date Mailed: 01/28/2020          By:: /s/ Kathryn A. Ellis
                                                             Trustee
Kathryn A. Ellis
5506 6th Ave S
Suite 207
Seattle, WA 98108
(206) 682-5002
kae@seanet.com




UST Form 101-7-NFR (10/1/2010)
                                                                        The Honorable:                                Brian D. Lynch
                                                                        Chapter 7
                                                                        Location:                                              Tacoma
                                                                        Hearing Date:                                       02/26/2020
                                                                        Hearing Time:                                        09:00 a.m.
                                                                        Response Date:                                      02/19/2020




                                     UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF WASHINGTON


In re:ESTEP, SANDRA LYN                                     §      Case No. 15-41230
                                                            §
                                                            §
                                                            §
                       Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                         14,487.32
                 and approved disbursements of:                                    $                          1,174.00
                 leaving a balance on hand of1:                                    $                         13,313.32

            Claims of secured creditors will be paid as follows:

  Claim     Claimant            Claim Asserted         Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 13,313.32

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Kathryn A. Ellis                                             1,322.70              0.00         1,322.70
  Trustee, Expenses - Kathryn A. Ellis                                            65.10              0.00            65.10
  Accountant for Trustee Fees (Other Firm) - Tibble & Wesler                     800.75              0.00           800.75
  CPA PC


          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
  Reason/Applicant                                                         Total            Interim      Proposed
                                                                       Requested        Payments to       Payment
                                                                                              Date
  Accountant for Trustee Expenses (Other Firm) - Tibble &                   126.23             0.00         126.23
  Wesler CPA PC

                  Total to be paid for chapter 7 administrative expenses:                  $               2,314.78
                  Remaining balance:                                                       $              10,998.54

             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total             Interim        Proposed
                                                                     Requested         Payments to    Payment
                                                                                       Date

                                                       None

                  Total to be paid for prior chapter administrative expenses:              $                   0.00
                  Remaining balance:                                                       $              10,998.54

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment

                                                       None

                                               Total to be paid for priority claims:       $                   0.00
                                               Remaining balance:                          $              10,998.54

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $2,769.63 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment
  1          Capital One Bank (USA) NA                    1,044.35                      0.00              1,044.35
  2          Spot Loan                                        0.00                      0.00                   0.00




UST Form 101-7-NFR (10/1/2010)
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  3          Springleaf                                     1,725.28                    0.00               1,725.28

                     Total to be paid for timely general unsecured claims:                 $                 2,769.63
                     Remaining balance:                                                    $                 8,228.91

              Tardily filed claims of general (unsecured) creditors totaling $600.00 have been allowed and
      will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  4          Micro Loans NW                                   600.00                    0.00                  600.00

                     Total to be paid for tardily filed general unsecured claims:          $                   600.00
                     Remaining balance:                                                    $                 7,628.91

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
      after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
      dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None

                                               Total to be paid for subordinated claims: $                       0.00
                                               Remaining balance:                        $                   7,628.91

              To the extent funds remain after payment in full of all allowed claims, interest will be paid at
      the legal rate of 0.25% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $42.60. The
      amounts proposed for payment to each claimant, listed above, shall be increased to include the
      applicable interest.
             The amount of surplus returned to the debtor after payment of all claims and interest is
      $7,586.31.




UST Form 101-7-NFR (10/1/2010)
                                               Prepared By: /s/ Kathryn A. Ellis
                                                                                   Trustee
    Kathryn A. Ellis
    5506 6th Ave S
    Suite 207
    Seattle, WA 98108
    (206) 682-5002
    kae@seanet.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
